Case 1:20-cv-24979-UU Document 8 Entered on FLSD Docket 12/08/2020 Page 1 of 3



                             U NITED STA TES DIST RICT C O U R T
                             SO UT H ER N DISTR IC T O F FLO R IDA
                               CA SE N O :20-24979.C1V -UN G AR O

 IVY REED ,eta1.,

        Plaintiff,


 ROYA L CA RIBBEAN CRU ISES LTD .,

       D efendant.




  STA ND IN G O R DER O N ZO O M A N D OT H ER V ID EO -CO N FE REN C E H EA RIN G S

       THIS CAU SE is before the Courtsua sponte.The Coul'
                                                         t has considered the peMinent

portionsoftherecord and isotherwise fully advised in theprem ises.

       In lightofthe COVlD-19 pandem ic,the Coul'
                                                tm ay,from time to tim e,conducthearings

via Zoom and other sim ilartechnologies. The Courthereby instructs the parties and theircounsel

on its standing requirem ents forsuch hearings. Itis

       OIID ERED AN D AD JU D GED asfollow s:

              Before a Zoom hearing, all counsel m ust have taken steps to ensure com petent

              utilization ofZoom ,includingby com pleting thefollowing Zoom tutorials:

                        Joining a m eeting'
                                          . https://suppoM.zoom .us/hc/en-us/al4icles/zo1362 193-

                        H ow -Do-l-loin-A -M eeting-

                     b. Testing computerordeviceaudio andvideo:hlps'
                                                                   .//suppo/.zoom .us/hc/en-

                        us/aticles/zol36zz83-How -D o-l-loin-or-Test-M y-com puter-A udio- and

                        https://support.zoom .us/hc/en-tls/al-ticles/zol36z3l3-How-Do-l-Test-M y-

                        V ideo-
Case 1:20-cv-24979-UU Document 8 Entered on FLSD Docket 12/08/2020 Page 2 of 3



               c. Sharing your screen in a m eeting: htps://suppoll.zoom .us/hc/en-

                   us/adicles/zol36zls3-How-Do-l-shal'e-M y-screen-

               d. Sharing m ultiple screehs sim ultaneously: https://support.zoom .us/hc/en-

                   us/articles/llsooo4z4z86-sharing-M ultiple-screens-sim ultaneously

         2. If the Zoom hearing is an evidential'y hearing, counsel shall ensure that any

            testifyingpartiesand witnessesalsow atch theZoom tutorialsabove.

            In a1l Zoom and sim ilar video-conferenced hearings, a11 counsel, parties, and

            witnesses must wegr headsets with lnicrophones to ensure the highest possible

            sound quality.

         4. The Coul't,and a11witnessesbeing questioned aboutdocum ents,musthave access

            to alldocum entsthatwillbe used atany hearing conducted with video-conference

            technology.To thisend,the parties shall:

               a. Electronically file on the Court's docket, or conventionally file w ith the

                   Court a flash drive containing, a11 relevant docum ents in advance of the

                   hearing;and

                   M eet-and-confer regarding a11 relevant documents in advance of the

                   hearing,and either'
                                     .

                         i.Ensure that each witness has copies of the relevant docum ents in

                           advance ofthe hearing,or

                         ii.      lfa Zoom hearing,use the Zoom share function during the

                          hearing to share copiesofthe docum ents.

            It is im perative that a11Zoom and sim ilar hearings run as sm oothly as possible.

            Failure to com ply w ith this O rder m ay result in the entry of sanctions,including
Case 1:20-cv-24979-UU Document 8 Entered on FLSD Docket 12/08/2020 Page 3 of 3



            the exclusion of evidence in the event an exhibit is not readily available to a

            testifying w itness.

      DONE AND ORDERED in Cham bersatM iami,Florida,this 8thday ofDecem ber,2020.




                                               URSULA UN GARO
                                               UN ITED STATES D ISTR ICT JU D GE
copiesprovided'
              .counselofrecord
